        Case 5:21-cv-00266-SLP Document 16 Filed 08/13/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

ROCKY W. MITCHELL,                            )
                                              )
      Plaintiff,                              )
                                              )
v.                                            )     Case No. CIV-21-266-SLP
                                              )
STEPHENS COUNTY, et al.,                      )
                                              )
      Defendants.                             )

                                     ORDER

      Before the Court is the Report and Recommendation of United States Magistrate

Judge Suzanne Mitchell entered July 16, 2021 [Doc. No. 15]. No objection to the Report

and Recommendation has been filed nor has an extension of time in which to object been

sought or granted. Therefore, the Report and Recommendation of the Magistrate Judge is

ADOPTED and this matter is DISMISSED. A Judgment of Dismissal will be filed

contemporaneously herewith.

      IT IS SO ORDERED this 13th day of August, 2021.
